Citation Nr: 0322143	
Decision Date: 09/02/03    Archive Date: 09/08/03

DOCKET NO.  96-40 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for the residuals of a 
right thumb injury.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for the residuals of a 
left ankle sprain.

4.  Entitlement to service connection for a shoulder 
disorder.

5.  Entitlement to service connection for a neck disorder.

6.  Entitlement to service connection for a knee disorder.

7.  Entitlement to service connection for a low back 
disorder.

8.  Entitlement to service connection for a psychiatric 
disorder, claimed as secondary to the low back disorder.

9.  Entitlement to a 10 percent rating for multiple 
disabilities rated as non-compensable pursuant to 38 C.F.R. 
§ 3.324 (2002).


REPRESENTATION

Veteran represented by:	Sandra E. Booth, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from April 1962 to April 
1965.  

These matters come to the Board of Veterans' Appeals (the 
Board) on appeal of a September 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
which the RO denied entitlement to the benefits sought on 
appeal.  

The veteran's appeal was previously before the Board in May 
1998, at which time the Board determined that the claims for 
service connection were not well grounded.  The Board also 
denied entitlement to a 10 percent rating under  38 C.F.R. 
§ 3.324.  The veteran requested reconsideration of the May 
1998 decision, which the Board denied in December 1998.  The 
veteran then appealed the May 1998 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  
The VCAA redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminates the concept of a well-grounded claim and 
supersedes the decision of the Court in Morton v. West, 
12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 
No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curium order), 
in which the Court held that VA cannot assist in the 
development of a claim that is not well grounded.  The 
relevant provisions of the VCAA have been codified at 
38 U.S.C.A. §§ 5103 and 5103A and 38 C.F.R. § 3.159 (2002).    

In March 2001 representatives of the veteran and of the 
Secretary of VA moved the Court to vacate the May 1998 Board 
decision due to enactment of the VCAA and to remand the 
appeal to the Board for compliance with the notification and 
assistance provisions of the new law.  In an April 2001 order 
the Court vacated the May 1998 decision and remanded all nine 
issues to the Board for development and re-adjudication.

Issues not currently on appeal

In briefs to the Court and the Board, the veteran's 
representative has asserted that the veteran was given 
inadequate examinations regarding the ratings assigned for 
his service-connected lacerations to the scalp and right 
cheek and the residuals of a mandible fracture.  The RO 
granted service connection for those disabilities in the 
September 1995 rating decision and assigned non-compensable 
ratings.  The veteran did not, however, include issues 
pertaining to those disabilities in his notice of 
disagreement or substantive appeal.  Cf. Grantham v. Brown, 
114 F.3d 1156 (Fed. Cir. 1997) [where an appealed claim for 
service connection is granted during the pendency of the 
appeal, a second Notice of Disagreement must thereafter be 
timely filed to initiate appellate review of the claim 
concerning the compensation level assigned for the 
disability].  The Board finds, therefore, that any issues 
pertaining to the level of disability assigned the service-
connected disabilities are not currently before the Board.  
To the extent that the veteran's attorney is now asserting 
that the veteran is entitled to higher ratings for the 
service-connected disabilities, that matter is referred to 
the RO for appropriate action.


REMAND

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  

Standard of review

As previously stated, in pre-VCAA decisions the RO and the 
Board determined that the claims for service connection were 
not well grounded.  The veteran's claims must be 
readjudicated under the current standard at the agency of 
original jurisdiction level.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993) [when the Board addresses in a decision a 
question that has not been addressed by the RO, it must be 
considered whether the claimant has been given adequate 
notice and opportunity to respond and, if not, whether the 
claimant will be prejudiced thereby].  

Duty to notify

The Court has held that in notifying the veteran of the 
evidence needed to substantiate his claim, VA must inform the 
veteran of the information and evidence that he is required 
to submit, and the evidence that VA will obtain on his 
behalf.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).

The veteran has not been informed of the evidence required to 
substantiate his claims, the information and evidence that he 
is required to submit, or the evidence that VA will obtain on 
his behalf.  

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 
(Fed. Cir.) (hereinafter "the DAV decision") held that the 
regulation giving the Board direct authority to cure a 
procedural defect in an appeal by providing the claimant with 
notice under the VCAA, 38 C.F.R. § 19.9(a)(2)(ii), was 
invalid as contrary to the statutory authority, 38 U.S.C. 
§ 5103(b).  Thus, if, as here, the record has a procedural 
defect with respect to the notice required under the VCAA, 
this may no longer be cured by the Board.  

Under these circumstances, it would potentially be 
prejudicial to the veteran if the Board were to proceed with 
a decision at this time.  See Bernard, supra.  Accordingly, 
the Board must remand the case to the agency of original 
jurisdiction because the record does not show that he was 
provided adequate notice under the VCAA and the Board is 
without authority to do so.  

Duty to assist

In regulations that became effective in February 2002, the 
Board was given the authority to develop additional evidence 
without remanding the appeal to the RO.  See 38 C.F.R. 
§§ 19.9, 20.1304 (2002).  In accordance with those 
regulations, in March 2002 the Board initiated development of 
the issues on appeal.  In the DAV decision, however, the 
Federal Circuit invalidated the new regulations to the extent 
that they allowed the Board to consider newly developed 
evidence in the first instance without waiver of the 
veteran's right to have that evidence first considered by the 
RO.  

In addition to the above, the veteran reported having 
received treatment for his low back disorder from the VA 
Medical Center in Indianapolis, Indiana in June and August 
1995.  The VA treatment records are deemed to be evidence of 
record, and a determination on the merits of the veteran's 
appeal should not be made without consideration of that 
evidence.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).
The Board has reviewed the claims file and finds that 
additional medical examination of the veteran is required. 

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to his claims and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the Veterans Benefits Administration (VBA) for 
the following development:

1.  VBA must review the claims file and 
ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5103 and 5103A (West 2002) 
is completed.  See also 38 C.F.R. § 3.159 
(2002).

2.  VBA should obtain the veteran's 
outpatient treatment records from the 
VAMC in Indianapolis, Indiana, for June 
1995 to August 1995.  If those records 
are no longer available, the claims file 
should be documented to that effect and 
the veteran so notified.

3.  VBA should provide the veteran a VA 
examination in order to determine the 
etiology of his bilateral hearing loss.  
The claims file and a copy of this remand 
should be made available to and be 
reviewed by the examiner in conjunction 
with the examination, and its receipt and 
review should be acknowledged in the 
examination report.  Based on review of 
the medical evidence of record, the 
examiner should provide an opinion on the 
etiology of the veteran's hearing loss.  
Specifically, the examiner should provide 
an opinion on whether any currently 
diagnosed hearing loss is at least as 
likely as not related to noise exposure 
or any other incident of service.  The 
examiner should provide the rationale for 
his/her opinion.

4.  VBA should also provide the veteran a 
VA orthopedic examination in order to 
determine whether he currently has any 
musculoskeletal disease that is 
etiologically related to an in-service 
disease or injury.  The claims file and a 
copy of this remand should be made 
available to and be reviewed by the 
examiner in conjunction with the 
examination, and its receipt and review 
should be acknowledged in the examination 
report.  The examiner should conduct an 
examination of the neck, shoulders, 
knees, left ankle, and right hand, and 
provide a diagnosis for any pathology 
found.  Based on review of the medical 
evidence of record, the examiner should 
also provide an opinion on the etiology 
of any pathology pertaining to these 
joints that is found on examination or as 
the result of diagnostic testing.  
Specifically, the examiner should provide 
an opinion on whether any medical 
disorder affecting the right thumb is 
related to the injury to the right thumb 
in October 1963 or February 1964 or any 
other incident of service.  The examiner 
should also provide an opinion on whether 
any disorder of the neck, shoulders, 
knees, or left ankle is related to a left 
ankle sprain in August 1979 or a fall 
shortly thereafter.

Regarding the low back, the examiner 
should provide an opinion on whether a 
chronic low back disorder existed prior 
to the veteran's entrance on active duty 
for training in August 1979.  If the 
examiner finds that the low back disorder 
existed prior to the veteran's entrance 
on active duty for training in August 
1979, the examiner should also provide an 
opinion as to whether the pre-existing 
low back disorder was aggravated beyond 
the normal course of the disease due to 
the active duty for training.
If the examiner finds that the low back 
disorder did not exist prior to the 
veteran's entrance on active duty in 
August 1979, the examiner should provide 
an opinion on whether the currently 
diagnosed low back disorder is at least 
as likely as not etiologically related to 
back strain documented in August 1979.  

5.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above,  VBA 
should adjudicate the substantive merits 
of the claims for service connection and, 
if necessary, the claim for a 10 percent 
rating pursuant to 38 C.F.R. § 3.324.  If 
any benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to VBA.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by VBA.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


